

116 HR 5752 IH: Conveyance Capacity Correction Act
U.S. House of Representatives
2020-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5752IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2020Mr. Costa (for himself, Mr. Cox of California, and Mr. Harder of California) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for restoration of the original carrying capacity of water conveyance facilities
			 impacted by land subsidence, and for other purposes.
	
 1.Short titleThis Act may be cited as the Conveyance Capacity Correction Act. 2.Conveyance capacity correction projects (a)In generalThe Secretary may provide funding to States and joint powers authorities for the initiation, acceleration, and completion of repairs to—
 (1)water conveyance facilities at transferred works located in a Reclamation State; or (2)water conveyance facilities that distribute irrigation water and untreated municipal water supplies from water storage facilities that are owned by the United States under the jurisdiction of the Bureau of Reclamation and operated by a State entity.
 (b)EligibilityA project eligible for funding under this section is a project where— (1)damage caused by land subsidence has resulted in the need to undertake non-recurring repairs on a conveyance facility that conveys water from an estuary to a joint powers authority or public water agency;
 (2)the Secretary has determined that the conveyance facilities have lost 10 percent or more of their designed carrying capacity along some portion of the facility; or
 (3)restoring carrying capacity of a conveyance facility would assist in meeting groundwater sustainability goals defined under State law.
 (c)Ineligible projectsOn-farm conveyance facilities and conveyance facilities that serve only one water district are not eligible for funding under this Act.
 (d)PriorityThe Secretary shall give funding priority to projects that— (1)are located in both—
 (A)a State that has been identified by the United States Drought Monitor as experiencing severe, extreme, or exceptional drought during some or all of at least 7 calendar years during the 10-year period ending immediately before such funds are made available; and
 (B)an area that has been identified by the United States Drought Monitor as experiencing exceptional drought during some or all of at least 4 calendar years during the 10-year period ending immediately before such funds are made available;
 (2)restore conveyance capacity lost as a result of subsidence; (3)have commenced an appraisal or feasibility level analysis in consultation with the Bureau of Reclamation or performed by a State; or
 (4)support water supply benefits, including through groundwater recharge, to disadvantaged communities.
				(e)Cost sharing
 (1)Federal shareThe Federal share of the cost of carrying out a project described in this section shall not be more than 50 percent.
 (2)Non-Federal shareThe non-Federal share of the cost of carrying out a project described in the section— (A)shall be not less than 50 percent; and
 (B)may be provided in cash or in kind. (f)SavingsFederal funds provided under this section shall be—
 (1)in addition to any and all Federal funds authorized by statute for such purposes; and (2)non-reimbursable.
 3.Authorization of appropriationsThere is authorized to be appropriated to the Secretary $400,000,000 to carry out this Act. 4.DefinitionsFor the purposes of this Act:
 (1)Reclamation facilityThe term Reclamation facility means each of the infrastructure assets that are owned by the Bureau of Reclamation at a Reclamation project.
 (2)Reclamation StateThe term Reclamation State has the meaning given the term in section 4014(8) of the Water Infrastructure Improvements for the Nation Act (43 U.S.C. 390b note; Public Law 114–322).
 (3)SecretaryThe term Secretary means the Secretary of the Interior. (4)Transferred worksThe term transferred works means a Reclamation facility at which operations and maintenance of the facility is carried out by a non-Federal entity under the provisions of a formal operations and maintenance transfer contract or other legal agreement with the Bureau of Reclamation.
			